Citation Nr: 0333933	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  98-18 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous disorder 
with symptoms of anxiety and depression.

2.  Entitlement to an increased evaluation for gastritis and 
hiatal hernia, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1976 to October 
1980.


REMAND

The Board of Veterans' Appeals (Board) initially notes that 
during the pendency of the appellant's claims on appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially modified the 
circumstances under which the Department of Veterans Affairs 
(VA)'s duty to notify and assist claimants applies, and how 
that duty is to be discharged.  See Public Law No. 106-175 
(2000) (now codified at 38 U.S.C. § 5100-5103A, 5106-7 (West 
2002)).

The new statute additionally revised the former section 
5107(a) of title 38, United States Code, eliminating the 
requirement that a claimant must come forward first with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  

In a letter dated in July 2003, the regional office (RO) 
informed the veteran of the evidence needed to substantiate 
his claims, and the relative obligations of the veteran and 
VA in developing that evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  However, this notice informed the 
veteran that the requested information and/or evidence should 
be submitted within 30 days of the notice.

In a decision promulgated on September 22, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1) (West 2002).  See Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9 (2003)).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
notice is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development, the RO must take 
this opportunity to inform the veteran that regardless of the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

With respect to the veteran's claims for increased 
evaluations for hypertension and gastritis and hiatal hernia, 
the Board also notes that the veteran claims worsening 
symptoms with respect to each of these service-connected 
disabilities, and the record further reflects that the 
veteran has not been provided with a VA medical examination 
for his hypertension at any point during his pending 
application to reopen and for his service-connected gastritis 
and hiatal hernia since July 1998. 

Therefore, for the reasons shown above, the Board finds that 
additional development is also required prior to considering 
the merits of the veteran's appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and severity of his service-
connected hypertension.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the VA 
examiner prior to completion of the 
examination report.  The examiner should 
be furnished copies of the "old" and 
"new" criteria as set forth under 38 
C.F.R. § 4.104, Diagnostic Code 7101 
(1997) and 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2002).  The VA examiner's 
report should provide all current 
complaints, symptoms, clinical findings, 
manifestations, and diagnoses referable 
to hypertension.  Blood pressure readings 
and any medication used by the veteran 
for elevated blood pressure should also 
be noted.  All findings should be 
reported in detail.  

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and severity of his service-
connected gastritis and hiatal hernia.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the VA examiner prior to 
completion of the examination report.  
The examiner should be furnished copies 
of the criteria as set forth under 38 
C.F.R. § 4.114, Diagnostic Code 7307 
(2002) (gastritis), 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2002) (hiatal 
hernia), and the "old" and "new" 
regulations pertaining to the definition 
of weight loss found in 38 C.F.R. § 4.112 
(2001) and 38 C.F.R. § 4.112 (2002).  All 
relevant studies should be conducted and 
all findings must be reported in detail.  

4.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claims, making 
sure to adjudicate the claim for an 
increased rating for hypertension based 
on both the "old" and "new" criteria 
for rating hypertension using 38 C.F.R. § 
4.104, Diagnostic Code 7101 (1997) and 38 
C.F.R. § 4.104, Diagnostic Code 7101 
(2002), and to adjudicate the claim for 
an increased rating for gastritis and 
hiatal hernia under 38 C.F.R. § 4.114, 
Diagnostic Code 7307 (2002) (gastritis), 
38 C.F.R. § 4.114, Diagnostic Code 7346 
(2002) (hiatal hernia), and the "old" 
and "new" regulations pertaining to the 
definition of weight loss found in 
38 C.F.R. § 4.112 (2001) and 38 C.F.R. 
§ 4.112 (2002).  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).







